DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment
Claims 1, 10 are amended and filed on 9/7/2021.
Claims 3-5, 8, 12-13, 18, 21-22 are canceled and claim 23 is newly added.
Allowable Subject Matter
Claims 1, 7, 9-10, 14-16, 19-20, 23 are allowed.
As to claim 1, a catheter comprising: a catheter shaft; a hub including a first hub inner surface inclined portion, and a second hub inner surface inclined portion and reinforcement filaments which are disposed between an outer peripheral surface of the inner layer and an inner peripheral surface of the outer layer, wherein at least a portion of the reinforcement filaments protrudes proximally beyond the inner layer and the outer layer, and is embedded in the hub in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hawkins et al. (US. 20060135973A1)(“Hawkins”) is the closest prior art of record. Even though Hawkins discloses a catheter comprising: a catheter shaft; a hub including a first hub inner surface inclined portion, and a second hub inner surface inclined portion, Hawkins fails to disclose reinforcement filaments which are disposed between an outer peripheral surface of the inner layer and an inner peripheral surface of the outer layer, wherein at least a portion of the reinforcement filaments protrudes proximally beyond the inner layer and the outer layer, and is embedded in the hub.
As to claim 10, a catheter comprising: a catheter shaft; a hub including a first inclined portion, and a second inclined portion and a reinforcement filament disposed between an outer peripheral surface the inner layer and an inner peripheral surface of the outer layer, wherein at least a portion of the reinforcement filament protrudes proximally beyond the inner layer and the outer layer, and is embedded in the hub in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Hawkins et al. (US. 20060135973A1)(“Hawkins”) is the closest prior art of record. Even though Hawkins discloses a catheter comprising: a catheter shaft; a hub including a first inclined portion, and a second inclined portion, Hawkins fails to disclose a reinforcement filament disposed between an outer peripheral surface the inner layer and an inner peripheral surface of the outer layer, wherein at least a portion of the reinforcement filament protrudes proximally beyond the inner layer and the outer layer, and is embedded in the hub.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 9/7/2021, with respect to reinforcement limitation added to claims 1, 10 have been fully considered and are persuasive.  The 103 rejection to claims 1 and 10 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783         

/Lauren P Farrar/Primary Examiner, Art Unit 3783